EXHIBIT 10.1

CONTINGENT VALUE RIGHTS AGREEMENT

THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of [—], 200[—] (this
“Agreement”), is entered into by and among LIGAND PHARMACEUTICALS INCORPORATED,
a Delaware corporation (“Buyer”), PHARMACOPEIA, INC., a Delaware corporation
(“Target”), and [—], a [—], as Rights Agent (the “Rights Agent”) and as initial
CVR Registrar (as defined herein).

Preamble

Buyer, Margaux Acquisition Corp., a Delaware corporation (“Sub”), Latour
Acquisition, LLC, a Delaware limited liability company, and Target have entered
into an Agreement and Plan of Merger dated as of September 24, 2008 (the “Merger
Agreement”), pursuant to which Sub will merge with and into Target (the
“Merger”), with Target (or a successor entity) surviving the Merger as a
subsidiary of Buyer.

Pursuant to the Merger Agreement, Buyer agreed to create and issue to Target’s
stockholders of record immediately prior to the effective time of the Merger and
other securityholders of Target, contingent value rights as hereinafter
described.

The parties have done all things necessary to make the contingent value rights,
when issued pursuant to the Merger Agreement and hereunder, the valid
obligations of Buyer and to make this Agreement a valid and binding agreement of
Buyer, in accordance with its terms.

NOW, THEREFORE, for and in consideration of the premises and the consummation of
the transactions referred to above, it is mutually covenanted and agreed, for
the equal and proportionate benefit of all Holders (as hereinafter defined), as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

(a) For all purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

(i) the terms defined in this Article have the meanings assigned to them in this
Article, and include the plural as well as the singular;

(ii) all accounting terms used herein and not expressly defined herein shall
have the meanings assigned to such terms in accordance with U.S. generally
accepted accounting principles, as in effect on the date hereof;

(iii) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;

(iv) unless the context otherwise requires, words describing the singular number
shall include the plural and vice versa, words denoting any gender shall include
all genders and words denoting natural Persons shall include corporations,
partnerships and other Persons and vice versa; and

(v) all references to “including” shall be deemed to mean including without
limitation.

(b) Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Merger Agreement. The following terms shall
have the meanings ascribed to them as follows:

“Achievement Certificate” has the meaning set forth in Section 2.4(a).

“Board of Directors” means the board of directors of Buyer.

 

1



--------------------------------------------------------------------------------

“Board Resolution” means a copy of a resolution certified by the secretary or an
assistant secretary of Buyer to have been duly adopted by the Board of Directors
and to be in full force and effect on the date of such certification, and
delivered to the Rights Agent.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions in New York, New York are authorized or obligated by law or
executive order to remain closed.

“CVR Payment Amount” means an amount equal to $15 million, payable in cash.

“CVR Payment Date” means the date that the CVR Payment Amount is payable by
Buyer to the Holders, which date shall be established pursuant to Section 2.4.

“CVR Payment Event” means the entry by Buyer or any of its subsidiaries into a
license or sale agreement related to DARA, or any other agreement for the
development, marketing or sale of DARA, or any option to enter into any such
agreements, with any third party, other than Bristol-Myers Squibb Company or any
of its Affiliates, on or prior to December 31, 2011.

“CVR Register” has the meaning set forth in Section 2.3(b).

“CVR Registrar” has the meaning set forth in Section 2.3(b).

“CVRs” means the contingent value rights issued by Buyer pursuant to the Merger
Agreement and this Agreement.

“DARA” means any product candidate from Target’s dual-acting angiotensin and
endothelin receptor antagonist program (including Target’s Phase 2 product
candidate identified by code PS433540), including related back-up compounds,
research data, Intellectual Property and any other related rights or assets.

“Holder” means a Person in whose name a CVR is registered in the CVR Register.

“Non-Achievement Certificate” has the meaning set forth in Section 2.4(d).

“Notice of Objection” has the meaning set forth in Section 2.4(d).

“Objection Period” has the meaning set forth in Section 2.4(d).

“Officer’s Certificate” means a certificate signed by the chief executive
officer, president, chief financial officer, any vice president, the controller,
the treasurer or the secretary, in each case of Buyer, in his or her capacity as
such an officer, and delivered to the Rights Agent.

“Permitted Transfer” means: (i) the transfer of any or all of the CVRs (upon the
death of the Holder) by will or intestacy; (ii) transfer by instrument to an
inter vivos or testamentary trust in which the CVRs are to be passed to
beneficiaries upon the death of the trustee; (iii) transfers made pursuant to a
court order of a court of competent jurisdiction (such as in connection with
divorce, bankruptcy or liquidation); (iv) if the Holder is a partnership or
limited liability company, a distribution by the transferring partnership or
limited liability company to its partners or members, as applicable; or (v) a
transfer made by operation of law (including a consolidation or merger) or in
connection with the dissolution, liquidation or termination of any corporation,
limited liability company, partnership or other entity.

“Rights Agent” means the Rights Agent named in the first paragraph of this
Agreement, until a successor Rights Agent shall have become such pursuant to the
applicable provisions of this Agreement, and thereafter “Rights Agent” shall
mean such successor Rights Agent.

 

2



--------------------------------------------------------------------------------

“Rights Agent Fee” means the fee of the Rights Agent to act in such capacity
pursuant to the terms of this Agreement.

“Surviving Person” has the meaning set forth in Section 6.1(a)(i).

ARTICLE II

CONTINGENT VALUE RIGHTS

Section 2.1 Issuance of CVRs; Appointment of Rights Agent.

(a) The CVRs shall be issued pursuant to the Merger Agreement at the time and in
the manner set forth in the Merger Agreement.

(b) Buyer hereby appoints [—] as the Rights Agent to act as rights agent for
Buyer in accordance with the instructions hereinafter set forth in this
Agreement, and the Rights Agent hereby accepts such appointment.

Section 2.2 Nontransferable.

The CVRs shall not be sold, assigned, transferred, pledged, encumbered or in any
other manner transferred or disposed of, in whole or in part, other than through
a Permitted Transfer.

Section 2.3 No Certificate; Registration; Registration of Transfer; Change of
Address.

(a) The CVRs shall not be evidenced by a certificate or other instrument.

(b) The Rights Agent shall keep a register (the “CVR Register”) for the
registration of CVRs. The Rights Agent is hereby initially appointed “CVR
Registrar” for the purpose of registering CVRs and transfers of CVRs as herein
provided.

(c) Subject to the restriction on transferability set forth in Section 2.2,
every request made to transfer a CVR must be in writing and accompanied by a
written instrument or instruments of transfer and any other requested
documentation in form reasonably satisfactory to Buyer and the CVR Registrar,
duly executed by the registered Holder or Holders thereof or by the duly
appointed legal representative thereof or by a duly authorized attorney, such
signature to be guaranteed by a participant in a recognized Signature Guarantee
Medallion Program. A request for a transfer of a CVR shall be accompanied by
such documentation establishing satisfaction that the transfer is a Permitted
Transfer as may be reasonably requested by Buyer and the CVR Registrar
(including opinions of counsel), if appropriate. Upon receipt of such written
notice, the CVR Registrar shall, subject to its reasonable determination that
the transfer instrument is in proper form and the transfer otherwise complies
with the other terms and conditions herein, register the transfer of the CVRs in
the CVR Register. All duly transferred CVRs registered in the CVR Register shall
be the valid obligations of Buyer, evidencing the same right and shall entitle
the transferee to the same benefits and rights under this Agreement, as those
held by the transferor. No transfer of a CVR shall be valid until registered in
the CVR Register, and any transfer not duly registered in the CVR Register will
be void ab initio. Any transfer or assignment of the CVRs shall be without
charge (other than the cost of any transfer tax which shall be the
responsibility of the transferor) to the Holder.

(d) A Holder may make a written request to the CVR Registrar to change such
Holder’s address of record in the CVR Register. The written request must be duly
executed by the Holder. Upon receipt of such written notice, the CVR Registrar
shall promptly record the change of address in the CVR Register.

 

3



--------------------------------------------------------------------------------

Section 2.4 Payment Procedures.

(a) Promptly following the occurrence of the CVR Payment Event, but in no event
later than five Business Days after such event, Buyer shall deliver to the
Rights Agent a certificate (the “Achievement Certificate”), certifying that the
Holders are entitled to receive the CVR Payment Amount. No transaction in
compliance with Section 6.1 hereof shall give the Holders the right to receive
the CVR Payment Amount.

(b) If a CVR Payment Event has not occurred on or prior to December 31, 2011,
then, within five Business Days after such date, Buyer shall deliver to the
Rights Agent a certificate (the “Non-Achievement Certificate”), stating that a
CVR Payment Event did not occur.

(c) Except as otherwise requested by any Holder, the Rights Agent shall promptly
(and in no event later than five Business Days after receipt thereof) send each
Holder a copy of any Achievement Certificate or Non-Achievement Certificate at
its registered address.

(d) Upon demand by any Holder or Holders of at least 20% in the aggregate of the
outstanding CVRs, within 45 calendar days after distribution by the Rights Agent
of a Non-Achievement Certificate (the “Objection Period”), the Rights Agent
shall deliver a written notice to Buyer prepared by such Holder or Holders
specifying that such Holder or Holders object to the determination of Buyer that
a CVR Payment Event did not occur (a “Notice of Objection”) and stating the
reason upon which such Holder or Holders have determined that a CVR Payment
Event has occurred on or prior to December 31, 2011. Any dispute arising from a
Notice of Objection shall be resolved in accordance with the procedure set forth
in Section 7.12, which decision shall be binding on the parties hereto and the
Holders.

(e) If a Notice of Objection has not been delivered to Buyer within the
Objection Period, then the Holders shall have no right to receive the CVR
Payment Amount, and Buyer and the Rights Agent shall have no further obligations
with respect to the CVR Payment Amount.

(f) If Buyer delivers an Achievement Certificate to the Rights Agent or if the
CVR Payment Amount is determined to be payable pursuant to Section 2.4(d) above,
Buyer shall establish a CVR Payment Date that is within 15 calendar days of the
date of the Achievement Certificate or the date of final determination pursuant
to Section 2.4(d) above, as applicable. At least five Business Days prior to
such CVR Payment Date, Buyer shall cause the CVR Payment Amount to be delivered
to the Rights Agent, who will in turn, on the CVR Payment Date, distribute the
CVR Payment Amount to the Holders (each Holder being entitled to receive its pro
rata share of the CVR Payment Amount based on the number of CVRs held by such
Holder as reflected on the CVR Register) (i) by check mailed to the address of
each Holder as reflected in the CVR Register as of the close of business on the
last Business Day prior to such CVR Payment Date, or, (ii) with respect to any
Holder that is due payment pursuant to this Agreement in excess of $1,000,000
who has provided the Rights Agent with wire transfer instructions, by wire
transfer of immediately available funds to such account.

(g) Buyer shall be entitled to deduct and withhold, or cause to be deducted or
withheld, from each CVR Payment Amount otherwise payable pursuant to this
Agreement, such amounts as Buyer or the applicable subsidiary of Buyer is
required to deduct and withhold with respect to the making of such payment under
the Internal Revenue Code, or any provision of state, local or foreign tax law.
To the extent that amounts are so withheld or paid over to or deposited with the
relevant governmental entity, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Holder in respect of which
such deduction and withholding was made.

(h) Buyer shall promptly furnish to the Rights Agent all information and
documentation in connection with this Agreement and the CVRs that the Rights
Agent or any Holder or Holders of at least 5% in the aggregate of the
outstanding CVRs may reasonably request in connection with the determination of
whether the CVR Payment Event has occurred. The Rights Agent shall forward any
information and documentation it receives to the Holders who request such
information.

 

4



--------------------------------------------------------------------------------

Section 2.5 No Voting, Dividends or Interest; No Equity or Ownership Interest in
Buyer.

(a) The CVRs shall not have any voting or dividend rights, and interest shall
not accrue on any amounts payable on the CVRs to any Holder.

(b) The CVRs shall not represent any equity or ownership interest in Buyer or in
any constituent company to the Merger.

Section 2.6 Sole Discretion and Decision Making Authority.

Notwithstanding anything contained herein to the contrary, the development of
pharmaceutical products, such as DARA, is uncertain and expensive and as a
result, Buyer shall have sole discretion and decision making authority over
whether to continue to invest, how much to invest in DARA and whether and on
what terms, if any, to enter into (i) a license or sale agreement related to
DARA, (ii) any other agreement for the development, marketing or sale of DARA,
or (iii) any option to enter into any such agreements.

ARTICLE III

THE RIGHTS AGENT

Section 3.1 Certain Duties and Responsibilities.

(a) The Rights Agent shall not have any liability for any actions taken or not
taken in connection with this Agreement, except to the extent of its willful
misconduct, bad faith or gross negligence. No provision of this Agreement shall
require the Rights Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers.

(b) Any Holder or Holders of at least 20% in the aggregate of the outstanding
CVRs may direct the Rights Agent to act on behalf of the Holders in enforcing
any of its or their rights hereunder, including, without limitation, the
delivery of any Notice of Objection and negotiation or arbitration pursuant to
Section 7.12. The Rights Agent shall be under no obligation to institute any
action, suit or legal proceeding or to take any other action likely to involve
material expense unless such Holder or Holders shall furnish the Rights Agent
with reasonable security and indemnity for any costs and expenses which may be
incurred. All rights of action under this Agreement may be enforced by the
Rights Agent, and any action, suit or proceeding instituted by the Rights Agent
shall be brought in its name as Rights Agent, and any recovery of judgment shall
be for the ratable benefit of all the Holders, as their respective rights or
interests may appear.

Section 3.2 Certain Rights of Rights Agent.

The Rights Agent undertakes to perform such duties and only such duties as are
specifically set forth in this Agreement, and no implied covenants or
obligations shall be read into this Agreement against the Rights Agent. In
addition:

(a) the Rights Agent may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties;

(b) whenever the Rights Agent shall deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, the
Rights Agent may, in the absence of willful misconduct, bad faith or gross
negligence on its part, rely upon an Officer’s Certificate;

(c) the Rights Agent may engage and consult with counsel of its selection and
the written advice of such counsel or any opinion of counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in reliance thereon;

 

5



--------------------------------------------------------------------------------

(d) in the event of arbitration, the Rights Agent may engage and consult with
tax experts, valuation firms and other experts and third parties that it, in its
sole and absolute discretion, deems appropriate or necessary to enable it to
discharge its duties hereunder;

(e) the permissive rights of the Rights Agent to do things enumerated in this
Agreement shall not be construed as a duty;

(f) the Rights Agent shall not be required to give any note or surety in respect
of the execution of such powers or otherwise in respect of the premises; and

(g) Buyer agrees to indemnify the Rights Agent for, and hold the Rights Agent
harmless against, any loss, liability, claim, demands, suits or expense arising
out of or in connection with the Rights Agent’s duties under this Agreement,
including the costs and expenses of defending the Rights Agent against any
claims, charges, demands, suits or loss, unless such loss shall have been
determined by a court of competent jurisdiction to be a result of the Rights
Agent’s willful misconduct, bad faith or gross negligence, provided, however,
that the Rights Agent’s aggregate liability with respect to, arising from, or
arising in connection with this Agreement, or from all services provided or
omitted to be provided under this Agreement, whether in contract, in tort, or
otherwise, is limited to, and shall not exceed, the amounts paid hereunder by
Buyer to the Rights Agent as fees and charges, but not including reimbursable
expenses.

(h) Buyer agrees (i) to pay the fees and expenses of the Rights Agent in
connection with this Agreement, as set forth on Schedule 1 hereto, and (ii) to
reimburse the Rights Agent for all taxes and governmental charges, reasonable
expenses and other charges of any kind and nature incurred by the Rights Agent
in the execution of this Agreement (other than taxes measured by the Rights
Agent’s net income). The Rights Agent shall also be entitled to reimbursement
from Buyer for all reasonable and necessary out-of-pocket expenses (including
reasonable fees and expenses of the Rights Agent’s counsel and agent) paid or
incurred by it in connection with the administration by the Rights Agent of its
duties hereunder. An invoice for the Rights Agent Fee will be rendered a
reasonable time prior to, and paid on, the effective date of the transaction. An
invoice for any out-of-pocket expenses and per item fees realized will be
rendered and payable within thirty (30) days after receipt by Buyer, except for
postage and mailing expenses, which funds must be received one (1) Business Day
prior to the scheduled mailing date. Buyer agrees to pay to the Rights Agent any
amounts, including fees and expenses, payable in favor of the Rights Agent in
connection with any dispute, resolution or arbitration arising under or in
connection with this Agreement; provided, however, that in the event of a
resolution in favor of Buyer, any amounts, including fees and expenses, payable
in favor of the Rights Agent related to such dispute, resolution or arbitration
shall be offset against the CVR Payment Amount, if any.

Section 3.3 Resignation and Removal; Appointment of Successor.

(a) The Rights Agent may resign at any time by giving written notice thereof to
Buyer specifying a date when such resignation shall take effect, which notice
shall be sent at least 30 days prior to the date so specified.

(b) If the Rights Agent shall resign, be removed or become incapable of acting,
Buyer, by way of a Board Resolution, shall promptly appoint a qualified
successor Rights Agent who may be a Holder but shall not be an officer of Buyer.
The successor Rights Agent so appointed shall, forthwith upon its acceptance of
such appointment in accordance with this Section 3.3(c), become the successor
Rights Agent.

(c) Buyer shall give notice of each resignation and each removal of a Rights
Agent and each appointment of a successor Rights Agent by mailing written notice
of such event by first-class mail, postage prepaid, to the Holders as their
names and addresses appear in the CVR Register. Each notice shall include the
name and address of the successor Rights Agent. If Buyer fails to send such
notice within ten days after acceptance of appointment by a successor Rights
Agent, the successor Rights Agent shall cause such notice to be mailed at the
expense of Buyer.

 

6



--------------------------------------------------------------------------------

Section 3.4 Acceptance of Appointment by Successor.

Every successor Rights Agent appointed hereunder shall execute, acknowledge and
deliver to Buyer and to the retiring Rights Agent an instrument accepting such
appointment and a counterpart of this Agreement, and thereupon such successor
Rights Agent, without any further act, deed or conveyance, shall become vested
with all the rights, powers, trusts and duties of the retiring Rights Agent;
provided, that upon the request of Buyer or the successor Rights Agent, such
retiring Rights Agent shall execute and deliver an instrument transferring to
such successor Rights Agent all the rights, powers and trusts of the retiring
Rights Agent.

ARTICLE IV

COVENANTS

Section 4.1 List of Holders.

Buyer shall furnish or cause to be furnished to the Rights Agent (a) in such
form as Buyer receives from its transfer agent (or other agent performing
similar services for Buyer), the names, addresses and shareholdings of the
Holders within five Business Days of the effective time of the Merger, and
(b) at such other times as the Rights Agent may request in writing, within five
days after receipt by Buyer of any such request, a list, in such form as Buyer
receives from its transfer agent (or other agent performing similar services for
Buyer), of the names and the addresses of the Holders as of a date not more than
15 days prior to the time such list is furnished. Buyer shall also furnish or
cause to be furnished to the Rights Agent with respect to each holder of any
Assumed Company Option and New Warrant, such holder’s name, address and the
number of shares of Buyer’s common stock issuable upon exercise of such Assumed
Company Option or New Warrant. Upon such exercise, such holder shall be a
“Holder” for all purposes of this Agreement.

Following the distribution by the Rights Agent of the CVR Payment Amount, if
any, to the Holders in accordance with Section 4.2 hereof, any remaining amount
which has been set aside for holders of Assumed Company Options and New Warrants
will be promptly returned to Buyer to be held by Buyer for distribution to such
holders, upon exercise of such Assumed Company Options and New Warrants.

Section 4.2 Payment of CVR Payment Amount.

Buyer shall duly and promptly pay the CVR Payment Amount, if any, in immediately
available funds, to the Rights Agent to be distributed to the Holders in the
manner provided for in Section 2.4 and in accordance with the terms of this
Agreement.

Section 4.3 Ability to Make Prompt Payment.

Neither Buyer nor any of its Subsidiaries shall enter into any agreement that
would restrict Buyer’s right to be able to promptly make payments to the Holders
under this Agreement or otherwise restrict Buyer’s ability to fund such
payments.

Section 4.4 Assignment.

Buyer shall not, in whole or in part, assign any of its rights or obligations
under this Agreement other than in accordance with the terms of Section 6.1
hereof.

 

7



--------------------------------------------------------------------------------

Section 4.5 Registration

If required pursuant to applicable U.S. securities laws, the CVRs will be
registered pursuant to the Registration Statement under the Securities Act and
Buyer covenants and agrees:

(a) to prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Registration Statement effective through the CVR Payment
Date or until such time as the CVRs terminate in accordance with the terms
hereof and to use its reasonable efforts to keep the Registration Statement
effective during such period; and

(b) to use its reasonable efforts to register or qualify the CVRs under the
securities or blue sky laws of each jurisdiction in which such registration or
qualification is necessary.

ARTICLE V

AMENDMENTS

Section 5.1 Amendments Without Consent of Holders.

(a) Without the consent of any Holders or the Rights Agent, Buyer, when
authorized by a Board Resolution, at any time and from time to time, may enter
into one or more amendments hereto, for any of the following purposes:

(i) to evidence the succession of another Person to Buyer and the assumption by
any such successor of the covenants of Buyer herein in a transaction
contemplated by Section 6.1 hereof; or

(ii) to evidence the termination of the CVR Registrar and the succession of
another Person as a successor CVR Registrar and the assumption by any successor
of the obligations of the CVR Registrar herein.

(b) Without the consent of any Holders, Buyer, when authorized by a Board
Resolution, and the Rights Agent, in the Rights Agent’s sole and absolute
discretion, at any time and from time to time, may enter into one or more
amendments hereto, for any of the following purposes:

(i) to evidence the succession of another Person as a successor Rights Agent and
the assumption by any successor of the covenants and obligations of the Rights
Agent herein;

(ii) to add to the covenants of Buyer such further covenants, restrictions,
conditions or provisions as the Board of Directors and the Rights Agent shall
consider to be for the protection of the Holders; provided, that in each case,
such provisions shall not adversely affect the interests of the Holders;

(iii) to cure any ambiguity, to correct or supplement any provision herein that
may be defective or inconsistent with any other provision herein, or to make any
other provisions with respect to matters or questions arising under this
Agreement; provided, that in each case, such provisions shall not adversely
affect the interests of the Holders; or

(iv) to add, eliminate or change any provision of this Agreement unless such
addition, elimination or change is adverse to the interests of the Holders.

(c) Promptly after the execution by Buyer and the Rights Agent of any amendment
pursuant to the provisions of this Section 5.1, Buyer shall mail a notice
thereof by first-class mail to each of the Holders at their addresses as they
shall appear on the CVR Register, setting forth in general terms the substance
of such amendment.

 

8



--------------------------------------------------------------------------------

Section 5.2 Amendments With Consent of Holders.

(a) Subject to Section 5.1 (which amendments pursuant to Section 5.1 may be made
without the consent of the Holders), with the consent of the Holders of not less
than a majority of the outstanding CVRs, whether evidenced in writing or taken
at a meeting of the Holders, Buyer, when authorized by a Board Resolution, and
the Rights Agent may enter into one or more amendments hereto for the purpose of
adding, eliminating or changing any provisions of this Agreement, even if such
addition, elimination or change is in any way adverse to the interests of the
Holders.

(b) Promptly after the execution by Buyer and the Rights Agent of any amendment
pursuant to the provisions of this Section 5.2, Buyer shall mail a notice
thereof by first-class mail to the Holders at their addresses as they shall
appear on the CVR Register, setting forth in general terms the substance of such
amendment.

Section 5.3 Execution of Amendments.

In executing any amendment permitted by this Article V, the Rights Agent shall
be entitled to receive, and shall be fully protected in relying upon, an opinion
of counsel stating that the execution of such amendment is authorized or
permitted by this Agreement. The Rights Agent may, but is not obligated to,
enter into any such amendment that affects the Rights Agent’s own rights,
privileges, covenants or duties under this Agreement or otherwise.

Section 5.4 Effect of Amendments.

Upon the execution of any amendment under this Article V, this Agreement shall
be modified in accordance therewith, such amendment shall form a part of this
Agreement for all purposes and every Holder shall be bound thereby.

ARTICLE VI

CONSOLIDATION, MERGER, SALE OR CONVEYANCE

Section 6.1 Buyer May Consolidate, Etc.

(a) Buyer shall not consolidate with or merge into any other Person or convey,
transfer or lease its properties and assets substantially as an entirety to any
Person, unless:

(i) the Person formed by such consolidation or into which Buyer is merged or the
Person that acquires by conveyance or transfer, or that leases, the properties
and assets of Buyer substantially as an entirety (the “Surviving Person”) shall
expressly assume payment of amounts on all the CVRs and the performance of every
duty and covenant of this Agreement on the part of Buyer to be performed or
observed; and

(ii) Buyer has delivered to the Rights Agent an Officer’s Certificate, stating
that such consolidation, merger, conveyance, transfer or lease complies with
this Article VI and that all conditions precedent herein provided for relating
to such transaction have been complied with.

(b) For purposes of this Section 6.1 only, “convey, transfer or lease its
properties and assets substantially as an entirety” shall mean (i) properties
and assets contributing in the aggregate at least 80% of Buyer’s total
consolidated revenues for the current period as reported in Buyer’s last
available periodic financial report (quarterly or annual, as the case may be) or
(ii) properties and assets constituting in the aggregate at least 80% of Buyer’s
total assets for the current period as reported in Buyer’s last available
periodic financial report (quarterly or annual, as the case may be).

 

9



--------------------------------------------------------------------------------

(c) In the event Buyer conveys, transfers or leases its properties and assets
substantially as an entirety in accordance with the terms and conditions of this
Section 6.1, Buyer and the Surviving Person shall be jointly and severally
liable for the payment of the CVR Payment Amount and the performance of every
duty and covenant of this Agreement on the part of Buyer to be performed or
observed.

Section 6.2 Successor Substituted.

Upon any consolidation of or merger by Buyer with or into any other Person, or
any conveyance, transfer or lease of the properties and assets substantially as
an entirety to any Person in accordance with Section 6.1, the Surviving Person
shall succeed to, and be substituted for, and may exercise every right and power
of, Buyer under this Agreement with the same effect as if the Surviving Person
had been named as Buyer herein, and thereafter, except in the case of a lease,
the predecessor Person shall be relieved of all obligations and covenants under
this Agreement and the CVRs.

ARTICLE VII

OTHER PROVISIONS OF GENERAL APPLICATION

Section 7.1 Notices to Rights Agent and Buyer.

Any request, demand, authorization, direction, notice, consent, waiver or other
document provided or permitted by this Agreement shall be sufficient for every
purpose hereunder if in writing and sent by facsimile transmission, delivered
personally, or by certified or registered mail (return receipt requested and
first-class postage prepaid) or sent by a nationally recognized overnight
courier (with proof of service), addressed as follows, and shall be deemed to
have been given upon receipt:

(a) if to the Rights Agent, addressed to it at [—], facsimile at [—], or at any
other address previously furnished in writing to the Holders and Buyer by the
Rights Agent in accordance with this Section 7.1; or

(b) if to Buyer, addressed to it at 10275 Science Center Drive, San Diego,
California 92121, facsimile at (858) 550-7272, or at any other address
previously furnished in writing to the Rights Agent and the Holders by Buyer in
accordance with this Section 7.1.

Section 7.2 Notice to Holders.

Where this Agreement provides for notice to Holders, such notice shall be
sufficiently given (unless otherwise herein expressly provided) if in writing
and mailed, first-class postage prepaid, to each Holder affected by such event,
at his, her or its address as it appears in the CVR Register, not later than the
latest date, and not earlier than the earliest date, prescribed for the giving
of such notice. In any case where notice to Holders is given by mail, neither
the failure to mail such notice, nor any defect in any notice so mailed, to any
particular Holder shall affect the sufficiency of such notice with respect to
other Holders.

Section 7.3 Effect of Headings.

The Article and Section headings herein are for convenience only and shall not
affect the construction hereof.

Section 7.4 Successors and Assigns.

All covenants and agreements in this Agreement by Buyer shall bind its
successors and assigns, whether so expressed or not.

 

10



--------------------------------------------------------------------------------

Section 7.5 Benefits of Agreement.

Nothing in this Agreement, express or implied, shall give to any Person (other
than the parties hereto, the Holders and their permitted successors and assigns
hereunder) any benefit or any legal or equitable right, remedy or claim under
this Agreement or under any covenant or provision herein contained, all such
covenants and provisions being for the sole benefit of the parties hereto, the
Holders and their permitted successors and assigns.

Section 7.6 Governing Law.

This Agreement and the CVRs shall be governed by and construed in accordance
with the laws of the State of Delaware without regards to its rules of conflicts
of laws.

Section 7.7 Legal Holidays.

In the event that a CVR Payment Date shall not be a Business Day, then,
notwithstanding any provision of this Agreement to the contrary, any payment
required to be made in respect of the CVRs on such date need not be made on such
date, but may be made on the next succeeding Business Day with the same force
and effect as if made on the CVR Payment Date.

Section 7.8 Severability Clause.

In case any one or more of the provisions contained in this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, but this Agreement shall be construed as if such invalid or
illegal or unenforceable provision had never been contained herein. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the court or other tribunal making such determination is
authorized and instructed to modify this Agreement so as to effect the original
intent of the parties as closely as possible so that the transactions and
agreements contemplated herein are consummated as originally contemplated to the
fullest extent possible.

Section 7.9 Counterparts.

This Agreement may be signed in any number of counterparts (which may be
effectively delivered by facsimile or other electronic means), each of which
shall be deemed to constitute but one and the same instrument.

Section 7.10 Termination.

This Agreement shall terminate and be of no further force or effect, and the
parties hereto shall have no liability hereunder, upon the earlier to occur of
(a) the payment of the CVR Payment Amount, (b) in the event that a Notice of
Objection is not delivered within the Objection Period, the expiration of the
Objection Period or (c) in the event of the delivery of a Notice of Objection,
either (i) the final determination in accordance with this Agreement that a CVR
Payment Event has not been achieved or (ii) the fulfillment of any payment or
other obligation required pursuant to a final determination made in accordance
with this Agreement.

Section 7.11 Entire Agreement.

This Agreement and the Merger Agreement represent the entire understanding of
the parties hereto with reference to the CVRs and this Agreement supersedes any
and all other oral or written agreements hereto made with respect to the CVRs,
except for the Merger Agreement. If and to the extent that any provision of this
Agreement is inconsistent or conflicts with the Merger Agreement, this Agreement
shall govern and be controlling.

 

11



--------------------------------------------------------------------------------

Section 7.12 Negotiation; Arbitration.

(a) Prior to any arbitration pursuant to Section 7.12(b), Buyer, the Rights
Agent and, if available, any Holder or Holders of at least 5% in the aggregate
of the outstanding CVRs shall negotiate in good faith for a period of 30 days to
resolve any controversy or claim arising out of or relating to this Agreement or
the breach thereof.

(b) After expiration of the 30-day period contemplated by Section 7.12(a), such
controversy or claim, including any claims for breach of this Agreement, shall
be settled by arbitration administered by the American Arbitration Association
under its Commercial Arbitration Rules, and judgment on the award rendered by
the arbitrators may be entered in any court having jurisdiction thereof. Buyer,
the Rights Agent and any Holder or Holders of at least 20% in the aggregate of
the outstanding CVRs may initiate an arbitration for any matter relating to this
Agreement. However, in the event of a dispute arising from the delivery of a
Notice of Objection, the sole matter to be settled by arbitration shall be
whether a CVR Payment Event has occurred on or prior to December 31, 2011. The
number of arbitrators shall be three. Within 15 days after the commencement of
arbitration, each party shall select one person to act as arbitrator, and the
two selected shall select a third arbitrator within 15 days of their
appointment. If the arbitrators selected by the parties are unable or fail to
agree upon the third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association. The place of the arbitration shall be New
York, New York. The arbitrators shall be lawyers or retired judges with
experience in the life sciences industry and with mergers and acquisitions.
Except as may be required by law, neither a party nor an arbitrator may disclose
the existence, content or results of any arbitration hereunder without the prior
written consent of both parties (provided that the Rights Agent may disclose to
the Holders any such information without the consent of Buyer). Any award
payable in favor of the Holders or the Rights Agent as a result of arbitration
shall be distributed to the Holders on a pro rata basis, based on the number of
CVRs held by each Holder. Buyer shall pay all fees and expenses incurred in
connection with any arbitration, including the costs and expenses billed by the
arbitrators in connection with the performance of their duties described herein;
provided, however, that if the arbitrator rules in favor of Buyer, the
Arbitrator’s fees and expenses shall be offset against the CVR Payment Amount,
if any.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its duly authorized officers as of the day and year first above
written.

 

LIGAND PHARMACEUTICALS INCORPORATED

By:  

 

Name:   Title:   PHARMACOPEIA, INC. By:  

 

Name:   Title:   [RIGHTS AGENT] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

Fees and Expenses of the Rights Agent